Title: To Alexander Hamilton from Timothy Taylor, 28 October 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir
            Danbury Octr. 28th. 1799
          
          On my return from Newhaven Saturday evening I had the Honor to recive your favour of the 23rd, and am happy that the reasons I assigned for being at Danbury were satisfactory; I should have mentioned them before, had I not expected every day to have been able to set of for Camp the next—
          I am informed by the Post Master in this Town that your letter of the 5th was not mailed in New York untill the 10th and produced the way bill in proof, and as I had not recived any letters near that date I suppose he must be right—Most of the official letters to me from New York are put into the Vermont mail which is opened at Mr. Fields in Southeast and the letters for Danbury taken out and commited to the cair of the stage driver, who often leaves them at the stage house where they git mislaid if not lost—
          I arrivid at Newhaven the 15th and found that Money for the payment of the troops had Just come to hand; and it was Judged advisable that they should be paid before they embarked; that with the Officers settleing thier Accounts, compleating thier Pay, & Musture rolls, and making the nessisary arrangments delayed the departure of the Regiment untill the 23rd—
          One reason why I mentioned this Town as a sutable rendizevous for the recruits was that thier is an Agent to the Contractor here that would furnish them with provisions and temporary accommadation, and as they are principally enlisted in the back post of the state they would generally be marched through Danbury to Join the Regiment in New Jersey if they went by land, and but 20 Miles to Norwalk if they went by Water—
          As no provision has been made either at Norwalk or Stamford for the accomidation of the recruits, if you should fix upon either of the above Towns, I will write Immidiatly to the Contractor, to furnish the nessisary supplies—
          I have the Honor to be with the most Profound Respect Your Obedient Servant
          
            Timo. Taylor
          
          Honble. A Hamilton Esquire
        